Citation Nr: 1540101	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  06-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1984 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for adjustment disorder with mixed depression and anxiety, and which the Veteran appealed for a higher initial evaluation.  The issue of entitlement to a TDIU is before the Board as part and parcel of the appeal for a higher initial evaluation, although such was denied in an October 2014 rating decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This case was initially before the Board in November 2007 and August 2009 when it was remanded for additional development.  In June 2011 the case returned to the Board and the Board granted a 30 percent initial evaluation for adjustment disorder with mixed depression and anxiety from March 29, 2005 to January 8, 2007 and denied a staged initial evaluation in excess of 50 percent from January 9, 2007.  In June 2011, the Board also remanded the issue of entitlement to a TDIU for additional development.  As discussed below, the Board finds that there has not been substantial compliance with the June 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge for a higher initial evaluation for his service-connected adjustment disorder with mixed depression and anxiety.  The transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As noted above, the Board finds that the development requested by the Board's June 2011 remand directives was not fully completed to the extent possible.  Generally, a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand to the extent possible.  Id.  Thus, in the present case additional development must be conducted. 

The June 2011 Board remand, in pertinent part, found an examination was warranted in order to obtain an opinion as to whether the Veteran's service-connected disabilities in combination rendered him unable to secure or follow substantially gainful employment.  Pursuant to the June 2011 Board remand, several VA examinations were afforded to the Veteran in January 2014.  The January 2014 VA mental conditions examiner found the Veteran's service-connected mental disorder would not impact his ability to engage in physical or sedentary employment but would require specific work accommodations, including the ability to work independently with reduced interpersonal contact, supervision to monitor tasks initiation, task accuracy, and completion as mood state may impair efficiency and productivity and time, and the ability to take breaks during the workday to reduce stress and prevent escalation of any resultant mood state.  

Additionally, January 2014 back conditions and knee and lower leg conditions examination reports did not find any employment restrictions based on the Veteran's service-connected back or service-connected right knee condition.  However, the January 2014 VA mental conditions examiner did not address the findings related to specified work accommodations within the context of the service-connected physical disabilities, and the Veteran's education and work experience.  Hence, it is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, a remand is warranted to accomplish the Board's June 2011 remand directive and obtain an adequate opinion in regard to the Veteran's TDIU claim.

Finally, the June 2011 Board remand, in pertinent part, directed that readjudication of the TDIU claim should be accomplished and the TDIU claim should only be returned to the Board if an appeal was perfected.  Such was not accomplished; however, as noted above, the Board has assumed jurisdiction of the claim pursuant to Rice, thus the perfection of an appeal for entitlement to a TDIU is not a prerequisite for jurisdiction.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examination to determine the extent of social and occupational functional impairment due to his service-connected psychiatric and physical disabilities, considered in combination.  The entire claim file should be made available for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record, whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of occupational functional impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activity and occupational ability.   In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The examiner must provide a complete rationale for any opinion expressed.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).
 
3.  Finally, and after undertaking any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




